DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3 and 14is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rande et al. (US 20160049226)

As to claim 1, Ranade et al. discloses a process for depositing a plasma polymer layer
using atmospheric pressure onto a metallic substrate (see abstract, 0053, 0056) where the
plasma is generated by a discharge between electrodes (see 0038). The process comprises
feeding at least one organic precursor compound into the plasma device and depositing the
resulting compound onto the metallic substrate as a plasma polymer layer, wherein nitrogen is
used as a process gas (see 0048-0049 and 0065), and wherein the at least one organic
precursor compound is a cyclic non-functionalized hydrocarbon (rubicene, pyrene, etc. see 0019). Ranade et al. shows the precursor can be provided in the
afterglow area (see 16 of Fig. 2B and 0048).
As to claim 3, the plasma is a plasma jet (see 0038).
As to claim 14, the formed coated metallic substrate with the plasma polymer layer using
the process disclosed by Ranade..


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al. (US 2016/0049226) in view of Tagawa et al. (US 2016/0055981).
As to claim 1, Ranade et al. discloses a process for depositing a plasma polymer layer using atmospheric pressure onto a metallic substrate (see abstract, 0053, 0056)  where the plasma is generated by a discharge between electrodes (see 0038). The process comprises feeding at least one organic precursor compound into the plasma device and depositing the resulting compound onto the metallic substrate as a plasma polymer layer, wherein nitrogen is used as a process gas (see 0048-0049 and 0065), and wherein the at least one organic precursor compound is an aromatic heterocycle or substituted benzene such as thiophene, pyrrole and furan (see 0039). Ranade et al. shows the precursor can be provided in the afterglow area (see 16 of Fig. 2B). 
Rande et al. states the precursor material can be aromatic heterocycle precursors and their derivatives. Rande et al. exemplified materials such as  thiophene, pyrrole and furan (see 0039). Rande et al. fails to disclose the claimed heterocyclic compounds as required by claim 1.
Tagawa et al. discloses application of a conjugated conductive polymer (see abstract). Tagawa et al. teaches the electric conductivity of the conductive polymer can increase when an electric conductivity improves is included within the conjugated conductive polymer (See 0139). Tagawa et al. disclose the use of furan derivatives such as tetrahydrofuran as the electric conductivity improver (see 0139). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Ranade et al. to include the precursor disclosed by Tagawa et al. One would have been motivated to do so since both are directed to forming conjugated conductive polymers with the use of furan derivatives while 
As to claim 3, the plasma is a plasma jet (see 0038).
As to claim 14, the formed coated metallic substrate with the plasma polymer layer using the process disclosed by Ranade.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al. (US 2016/0049226) in view of Tagawa et al. (US 2016/0055981) as applied to claim 1 above, further in view of Siffer et al. (US 2014/0084067).
The teachings of Ranade et al. modified by Siffer et al. as applied to claim 1 are as stated above.
Ranade et al. states the polymer can be applied using a plasma jet but fails to teach the discharge comprises a light arc or a light arc-like discharge as required by claim 2.
Siffer et al. discloses a process for applying a polymer coating to a metal mold using atmospheric plasm plasma jet. Siffer et al. states arc plasma jets are an acceptable method of forming a thin polymer layer (see 0016). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Ranade et al. in view of Tagawa et al. to include the use of a light arc discharge as taught by Siffer et al. One would have been motivated to do so since both are directed to forming polymer layers onto metallic substrates using an atmospheric plasma where Siffer et al. further teaches the arc plasma can be used to form thin layers which is desired in the process of Ranade et al. (see 0027).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al. (US 2016/0049226) in view of Tagawa et al. (US 2016/0055981) as applied to claim 3 above and further in view of Zurecki et al. (US 5738281).
The teachings of Ranade et al. modified by Tagawa et al. as applied to claim 3 are as stated above. 

Zurecki et al. disclose using a shrouding gas of nitrogen to protect a gas jet in order to control the jet stream without altering the original flow field of the jet (see abstract, col. 3, lines 15-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Ranade et al. in view of Tagawa et al. to include the shrouding gas of Zurecki et al. One would have been motivated to do so since both are directed to gas jets for depositing coatings where Zurecki et al. further teaches the jets can be controlled and protected by providing a shrouding gas of nitrogen.
Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al. (US 2016/0049226) in view of Tagawa et al. (US 2016/0055981) as applied to claim to claim 1 further, in view of Anderson (US 7381448).
The teachings of Ranade et al. and Tagawa et al. as applied to claim 1 are as stated above.
Ranade et al. and Tagawa et al. fail to teach the claimed precursors.
Anderson discloses conjugated conductive polymers (see abstract). Anderson discloses the material can be terpene such as limonene  (see col. 2) which provides a coating that is non-toxic (see col. 2, lines 27-39 and lines 65-67). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Ranade et al. and Tagawa et al. to include the materials disclosed by Anderson. One would have been motivated to do so since both are directed to conjugate conductive polymers where Anderson discloses materials which provides non-toxic and environmentally safe. 
Claims 7, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al. (US 2016/0049226) in view of Tagawa et al. (US 2016/0055981) as applied to claim to claim 1 further, in view of Fornsel et al. (US 6800336)  and Woods et al. (WO0243453).
The teachings of Ranade et al. and Tagawa et al. as applied to claim 1 are as stated above.
As too claim 27, Ranade et al. discloses a process for depositing a plasma polymer layer
using atmospheric pressure onto a metallic substrate (see abstract, 0053, 0056) where the
plasma is generated by a discharge between electrodes (see 0038). The process comprises
feeding at least one organic precursor compound into the plasma device and depositing the
resulting compound onto the metallic substrate as a plasma polymer layer, wherein nitrogen is
used as a process gas (see 0048-0049 and 0065), and wherein the at least one organic
precursor compound is a cyclic non-functionalized hydrocarbon (rubicene, pyrene, etc. see 0019). Ranade et al. shows the precursor can be provided in the
afterglow area (see 16 of Fig. 2B and 0048).
Rande et al. states the precursor material can be aromatic heterocycle precursors and their derivatives. Rande et al. exemplified materials such as  thiophene, pyrrole and furan (see 0039). Rande et al. fails to disclose the claimed heterocyclic compounds as required by claim 1.
Tagawa et al. discloses application of a conjugated conductive polymer (see abstract). Tagawa et al. teaches the electric conductivity of the conductive polymer can increase when an electric conductivity improves is included within the conjugated conductive polymer (See 0139). Tagawa et al. disclose the use of furan derivatives such as tetrahydrofuran as the electric conductivity improver (see 0139). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Ranade et al. to include the precursor disclosed by Tagawa et al. One would have been motivated to do so since both are directed to forming conjugated conductive polymers with the use of furan derivatives while 
Ranade et al. and Tagawa et al. fails to disclose the claimed plasma nozzle as required by claims 7 and 27. 
Fornsel et al. discloses a plasma device used for coating surfaces using a precursor material at atmospheric pressure where a plasma jet is generated (see abstract). Fornsel et al. discloses the device has a housing which forms a nozzle channel through which a process gas flows, an electrode within the channel, a counter electrode a high frequency generator for applying a voltage between the electrode and counter electrode for forming a plasma jet, which exits from an outlet of the housing; a coating nozzle head arranged in the nozzle channel between the electrode and the outlet and a structure for feeding an evaporated organic coating precursor compound into the plasma jet in the relaxing area of the plasma (see Fig. 1, col. 3, line 56 – col. 4, line 43).

    PNG
    media_image1.png
    883
    820
    media_image1.png
    Greyscale




Woods et al. discloses a coating nozzle where the head of the nozzle has an internal baffle having a grid structure (see abstract) which provides optimal flow velocity profile (see abstract). This provides a high-quality treatment (see page 4,lines 1-4). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Ranade to include the nozzle of Fornsel et al. modified with the baffle of Wood et al. One would have been motivated to do so since both disclose a nozzle used for plasma coating a substrate while Fornsel et al . discloses a plasma nozzle that allows for an efficient and controllable coating along with a optimal flow velocity using the baffle of Woods. 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al. (US 2016/0049226) in view of Tagawa et al. (US 2016/0055981)  and Zurecki et al. (US 5738281) as applied to claim 4 above and further in view of Fornsel et al. (US 6800336)  and Woods et al. (WO0243453).
The teachings of Ranade et al. modified by Tagawa et al. and Zurecki et al. as applied to claim 4 are as stated above. 
Ranade et al. modified by Tagawa et al. and Zurecki et al. fail to teach the claimed plasma nozzle as required by claim 26. 
Fornsel et al. discloses a plasma device used for coating surfaces using a precursor material at atmospheric pressure where a plasma jet is generated (see abstract). Fornsel et al. discloses the device has a housing which forms a nozzle channel through which a process gas flows, an electrode within the channel, a counter electrode a high frequency generator for applying a voltage between the electrode and counter electrode for forming a plasma jet, which exits from an outlet of the housing; a coating nozzle head arranged in the nozzle channel between the electrode and the outlet and a structure for feeding an evaporated organic coating 

    PNG
    media_image1.png
    883
    820
    media_image1.png
    Greyscale




Woods et al. discloses a coating nozzle where the head of the nozzle has an internal baffle having a grid structure (see abstract) which provides optimal flow velocity profile (see abstract). This provides a high-quality treatment (see page 4,lines 1-4). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Ranade to include the nozzle of Fornsel et al. modified with the baffle of Wood et al. One would have been motivated to do so since both disclose a nozzle used for plasma coating a substrate while Fornsel et al . discloses a plasma nozzle that allows for an efficient and controllable coating along with an optimal flow velocity using the baffle of Woods. 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al. (US 2016/0049226) in view of Tagawa et al. (US 2016/0055981), Zurecki et al. (US 5738281), Fornsel et al. (US 6800336)  and Woods et al. (WO0243453).
As to claim 28, Ranade et al. discloses a process for depositing a plasma polymer layer using atmospheric pressure onto a metallic substrate (see abstract, 0053, 0056)  where the plasma is generated by a discharge between electrodes (see 0038). The process comprises feeding at least one organic precursor compound into the plasma device and depositing the resulting compound onto the metallic substrate as a plasma polymer layer, wherein nitrogen is used as a process gas (see 0048-0049 and 0065), and wherein the at least one organic precursor compound is an aromatic heterocycle or substituted benzene such as thiophene, pyrrole and furan (see 0039). Ranade et al. shows the precursor can be provided in the afterglow area (see 16 of Fig. 2B).  The plasma is a plasma jet (see 0038).


Tagawa et al. discloses application of a conjugated conductive polymer (see abstract). Tagawa et al. teaches the electric conductivity of the conductive polymer can increase when an electric conductivity improves is included within the conjugated conductive polymer (See 0139). Tagawa et al. disclose the use of furan derivatives such as tetrahydrofuran as the electric conductivity improver (see 0139). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Ranade et al. to include the precursor disclosed by Tagawa et al. One would have been motivated to do so since both are directed to forming conjugated conductive polymers with the use of furan derivatives while Tagawa et al. discloses an operable furan derivative that is capable of forming the polymer with improved electric conductivity. 
Zurecki et al. disclose using a shrouding gas of nitrogen to protect a gas jet in order to control the jet stream without altering the original flow field of the jet (see abstract, col. 3, lines 15-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Ranade et al. in view of Tagawa et al. to include the shrouding gas of Zurecki et al. One would have been motivated to do so since both are directed to gas jets for depositing coatings where Zurecki et al. further teaches the jets can be controlled and protected by providing a shrouding gas of nitrogen.
Fornsel et al. discloses a plasma device used for coating surfaces using a precursor material at atmospheric pressure where a plasma jet is generated (see abstract). Fornsel et al. discloses the device has a housing which forms a nozzle channel through which a process gas 

    PNG
    media_image1.png
    883
    820
    media_image1.png
    Greyscale




Woods et al. discloses a coating nozzle where the head of the nozzle has an internal baffle having a grid structure (see abstract) which provides optimal flow velocity profile (see abstract). This provides a high-quality treatment (see page 4,lines 1-4). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Ranade to include the nozzle of Fornsel et al. modified with the baffle of Wood et al. One would have been motivated to do so since both disclose a nozzle used for plasma coating a substrate while Fornsel et al . discloses a plasma nozzle that allows for an efficient and controllable coating along with a optimal flow velocity using the baffle of Woods. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and  27-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/07/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715